75Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending.
Response to the arguments and amendment:-
Claim Rejections - 35 USC § 112
The rejection of claims 8-11, 13 and 14  has been with drawn limited to the term “prevention” as that term has been cancelled. However the claims still contain several disorders, Inflammatory “diseases”, neuropathic pain “diseases” , Platelet aggregation “related –diseases”  .

The only data provided is for allodynia and neuropathic pain and P2X inhibition.. It is clear that  finding the correct P2X is a challenge , see page 918 of Marco Idzko et al. Therefore there would be undue experimentation required to practice the claimed invention. 
See Amgen v. Sanofi and Regeneron (Fed. Cir. 2021)
The decision here provides another anti-functional-limitation decision — this time rendering Amgen’s monoclonal antibody claims invalid.
[T]he scope of the claims is broad. While in and of itself this does not close the analysis,
the district court properly considered that these claims were indisputably broad. . . . If the
genus is analogized to a plot of land, the disclosed species and guidance “only abide in a
corner of the genus.” AbbVie (Fed. Cir. 2014). Further, the use of broad functional claim
limitations raises the bar for enablement, a bar that the district court found
was not met.
The rejection is maintained. 
                                                  Claim Rejections - 35 USC § 102
Claims 1, 2, 4, 7-16 are rejected under 35 USC 102 (a) (1) over Joong-Heui Cho has been withdrawn  as the compound is at the m- position and not the p-position. 

The rejection of claims 1-16 over WO 2011136459 to Kim Yang-Chui et al.  Compounds 46j has been withdrawn as the claim is drawn to a compound at the m- position and not the p- position, however the reference has compound 46 , which does have a O-CH3 at the p position has been  withdrawn as applicants have deleted that specific species. 

The rejection of claims 1-16 over US 4730,042 to Hans-Guenther Hege et al has also been withdrawn as the claims have been amended such the R4 is not a H. 
Double Patenting
The ODP over  US 9,546,139 has not been withdrawn as the claim is drawn to compounds of the formula 
    PNG
    media_image1.png
    158
    362
    media_image1.png
    Greyscale
 and B is an alkyl- phenyl substituted by a alkoxy. Applicants argue that the rejection should be withdrawn as the arguments are the same as those presented for the Kim reference (WO 2011136459). 
This is not found to be convincing, as even though the species with 4- O-CH3 has been deleted, there are other species which are positional isomers 3, 2, is an alkoxy and  the compounds wherein  R2 is ester . So even though the 4- O-methyl is deleted, the compound can be 4-O-ethyl. 




New Rejection :-
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/136459 to Kim Yong Chui et 
Applicant’s claims are drawn to compounds of the formula 

    PNG
    media_image2.png
    126
    233
    media_image2.png
    Greyscale
wherein A is a 
    PNG
    media_image3.png
    118
    226
    media_image3.png
    Greyscale
and R4 is an alkyl.

Scope and Content of Prior Art and the claims MPEP 2141.02 
The compounds disclosed have a methyl group for the R4 group, however an ethyl would be a homolog and an obvious variant. The prior art does teach C1-C3 lower alkoxy , or C1-C6 
    PNG
    media_image4.png
    39
    370
    media_image4.png
    Greyscale
 , see column 6 lines 34-36.
 
Prima Facie Obviousness, Rational and Motivation MPEP 2142-2413 
The prior art does teach the alkyl at the para position for R4. Applicant’s claims have an alkyl for R4 witch is the same as that of the prior art so one of skill in the art would be motivated to make additional compounds which would have the same activity. The genus is fairly small and the compounds can be envisioned, especially since the one with an p-methoxy group is made. 
The argument that there is no motivation is not convincing as the prior art itself teaches an alkyl at that position. And therefore clearly teaching compounds with another alkyl group at R4 position. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by US 4,730,042 to Hege et al.
The reference discloses the compound of the structure 
    PNG
    media_image5.png
    270
    373
    media_image5.png
    Greyscale
.
.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by US 5236620 to Raiffenrath et al. WO 8908689



    PNG
    media_image6.png
    204
    665
    media_image6.png
    Greyscale
  These are disclosed as intermediates to the making of the di fluoro compounds.  
Even though they are intermediates the compound is known and applicants claims are to compounds and not to a method of using. 

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated  by WO 2010100475 Benenato Kerry et al. 
The reference discloses the following compound.

    PNG
    media_image7.png
    194
    411
    media_image7.png
    Greyscale
example 109, page 227.





Claim(s) 1-4 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Caplus  DN 155:458038.


Lu, Jin –Yong 
AN   2009:1334081  CAPLUS Full-text
DN   155:458038
TI   Development of a Hetero-Diels-Alder reaction to synthesize
     3-hydroxypyridines and its application toward the total synthesis of
     nosiheptide
AU   Lu, Jin-Yong
CS   Germany
SO   (2008) No pp.  Avail.: Metadata on Internet Documents, Order No. 395907
     From: Metadata Internet Doc. [Ger. Diss.] 2008, (D1020-3), No pp. given
     URL: http://www.meind.de/search.py?recid=395907
DT   Dissertation
LA   English
OS   CASREACT 155:458038
IT   161189-71-5P
     RL: SPN (Synthetic preparation); PREP (Preparation)
        (prepn. of)
RN   161189-71-5  CAPLUS      
CN   2-Pyridinecarboxylic acid, 3-hydroxy-6-(4-methoxyphenyl)-, methyl ester 

  

    PNG
    media_image8.png
    184
    365
    media_image8.png
    Greyscale


R2 is a carboxyl group.



Claim(s) 1-7 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated  by Joong-Heui Cho et al , 13m page 813., 18d page 813, 13l page 817,












    PNG
    media_image9.png
    280
    409
    media_image9.png
    Greyscale
 Joong-Heui Cho et al , 13m page 813., 18d page 813, 13l page 817,

Conclusion
Claims 1-16 are rejected.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



March 1, 2021.